DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction
The following is a final Office Action in response to Applicant’s submission filed on October 8, 2020. Claims 1 and 10-11 have been amended, and claims 2 and 12 have been canceled.
Currently claims 1, 3-11 and 13-20 are pending. Claims 1 and 11 are independent.  



Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action. 
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claims 1 and 10-11 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3-11 and 13-20 is maintained.




Response to Arguments
Applicant’s amendments filed on October 8, 2020 have been fully considered but are not persuasive.
In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims do not recite an abstract idea under Prong One.
In response to Applicant’s argument, the Examiner respectfully disagrees. Taking claim 1 as representative, the claim recites limitations of “receive a data feed from a network-connectable device, determine an incident type [] based on the information [], determine the incident type using one or more of a natural language processing engine, a text recognition technique, and an image or video recognition technique; determine one or more public safety parameters, determine a trust score.., identify a public safety resource to respond to the public safety incident based on the trust score…by analyzing the information included in the data feed using the one or more of a natural language engine, a text recognition technique, and an image or video recognition technique; provide a recommendation, comparing the trust score to a threshold, determining that the trust score is greater than the threshold, identifying a first group of public safety officers to respond to the public safety incident, determining that the trust score is less than or equal to the threshold, in response to determining that the trust score is less than or equal to the threshold, identifying a second group of public safety officers to respond to the public safety incident”. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic processor configured to”, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “electronic processor configured” language, the claim encompasses a user simply receiving information related to a public safety incident, determining an incident type of the public safety incident based on the information, determining one or more public safety parameter, determining a trust score, identifying a public safety resource by analyzing the information, provide a recommendation, comparing the trust score to a threshold, and determining that the trust score is greater than the threshold in his/her mind, or by a human using a pen and paper. Thus, all these steps can be performed in the human mind. The mere nominal recitation of generic computer components do not take the claim limitations out of the mental 

In the Remarks on page 11, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that any alleged abstract ideas present in the claims are integrated into a practical application under Prong Two.
In response to Applicant’s argument, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.  Here, beyond the abstract idea as discussed above, claim 1 recites the additional elements of “an/the electronic processor configured”, “a network interface configured to receive a data feed from a network-connectable device”, “using a natural language processing engine, a text recognition technique, and an image or video recognition technique”. These additional elements are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment. For example, “It will be appreciated that some embodiments may be comprised of one or more generic processor (or “processing devices”) such as microprocessors, digital signal processors, customized processors and field programmable gate arrays and unique stored program instructions that control the one or more processors to implement.” Spec. ¶ 84; “network interfaces including one or more transceiver circuits (for example, by sending and receiving radio signals). The network may be implemented using various existing networks.” Spec. ¶ 19; and “the electronic computing device uses a natural language processing engine to analyze information provided by a caller during a voice call. As another example, the electronic computing device uses text recognition techniques to analyze information” Spec. ¶ 69.  These additional elements are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application.

In the Remarks on page 13, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims are directed to “significantly more”.
In response to Applicant’s argument, the Examiner respectfully disagrees. As discussed above, the claim recites the additional elements of “a network interface with a network-connectable device” and “an electronic processor of an electronic computing device” for performing the steps. These additional elements are no more than generic computer components, for example, the electronic processor of the electronic computing device is recited at a high level of generality and merely invoked as a tool that simply performs generic computer functions including receiving, manipulating and transmitting data over a network, at best, may perform the steps of receiving, displaying (outputting), transmitting information over a network-connectable to the computing device, and data extraction using text recognition. However, these generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir 2014) (optical character recognition)). Simply implementing the abstract 

In the Remarks on page 17, Applicant’s arguments regarding the 35 U.S.C. § 103 rejection that Knopp and Pfeffer, whether taken individually or in combination, do not disclose or suggest at least the above-emphasized language of amended claim 1. However, Applicant’s argument is directed to the amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3-10 are directed to a device comprising an electronic processor, which falls within the statutory category of a machine; claims 11, 13-20 are directed to a method for recommending public safety resource allocation, which falls within the statutory category of a process. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Here, claim 11 recites limitations “receiving information related to a public safety incident, determining an incident type of the public safety incident based on the information, determining one or more public safety parameter associated with the network-connectable device, determining a trust score for the data feed as a function of at least one of the one or more public safety parameter associated with the network-connectable device, identifying a public safety resource to response to the public safety incident based on the trust score, the information included in the data feed and the incident type, identifying the public See 2019 Revised Guidance, 84 Fed. Reg. at 52.
Claims 13-20 recite the extra limitations of “assigning the public safety resource to response to the public safety incident, identifying the public safety resource as a function of an availability of the plurality of public safety resource, providing the data feed to an operator, receiving input indicating a reliability rating from the operator, and using the reliability rating to determine a second trust score...” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components. For example, the claim encompasses a user can manually receive information related to a public safety incident, determine an incident type, determine one or more public safety parameters, determine a trust score for the data feed 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claims 11 and 13-20 recite the additional elements of “a network interface with a network-connectable device” for receiving data feed and transmitting notification, “an electronic processor of an electronic computing device” for implementing the method, “using a natural language processing engine, a text recognition technique, and an image or video recognition technique” for identifying public safety resource. These additional elements are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment. For example, “It will be appreciated that some embodiments may be comprised of one or more generic processor (or “processing devices”) such as microprocessors, digital signal processors, customized processors and field programmable gate arrays and unique stored program instructions that control the one or more processors to implement.” Spec. ¶ 84; “network interfaces including one or more transceiver circuits (for example, by sending and receiving radio signals). The network may be implemented using various existing networks.” Spec. ¶ 19; and “the electronic computing device uses a natural language processing engine to analyze information provided by a caller during a voice call. As another example, the electronic computing device uses text recognition techniques to analyze information” Spec. ¶ 69.  These additional elements are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, the additional elements do not improve a computer or other technology. They do not implement the abstract idea in conjunction with a particular machine or See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a network interface with a network-connectable device” for receiving data feed and transmitting notification, “an electronic processor of an electronic computing device” for implementing the method, “using a natural language processing engine, a text recognition technique, and an image or video recognition technique” for identifying public safety resource. These additional elements are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment. For example, “It will be appreciated that some embodiments may be comprised of one or more generic processor (or “processing devices”) such as microprocessors, digital signal processors, customized processors and field programmable gate arrays and unique stored program instructions that control the one or more processors to implement.” Spec. ¶ 84; “network interfaces including one or more transceiver circuits (for example, by sending and receiving radio signals). The network may be implemented using various existing networks.” Spec. ¶ 19; and “the electronic computing device uses a natural language processing engine to analyze information provided by a caller during a voice call. As another example, the electronic computing device uses text recognition techniques to analyze information” Spec. ¶ 69. These additional elements, at best, may perform the steps of receiving, displaying (outputting), transmitting information over a network-connectable to the computing device, and data extraction using text recognition. However, these generic computer functions have been buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir 2014) (optical character recognition)). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to “significantly more” than the abstract idea. Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers and components. 
For the foregoing reasons, claims 11 and 13-20 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—device claims 1 and 3-10 parallel claims 11, and 13-20—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al., (US 2018/0189913, hereinafter: Knopp), and in view of Pfeffer (US 2013/0065628), and further in view of Cullen et al., (US 2019/0019132, hereinafter: Cullen).
Regarding claim 1, Knopp discloses an electronic computing device comprising: 
a network interface (see Fig. 1, # 121; ¶ 52) configured to receive a data feed from a network-connectable device, wherein the data feed includes information related to a public safety incident (see Abstract; Fig. 2, # 202; ¶ 5, ¶ 7, ¶ 11-12, ¶ 18, ¶ 32-33 and ¶ 51); 
an electronic processor (see Fig. 10, # 1002; ¶ 7) configured to 
determine an incident type of the public safety incident based on the information included in the data feed (see ¶ 32-33, ¶ 56, ¶ 59, ¶ 62, and ¶ 72-73); 
determine one or more public safety parameters associated with the network- connectable device (see ¶ 4-5, ¶ 11, ¶ 33-34, ¶ 49, ¶ 51, ¶ 56),
determine a trust score for the data feed as a function of at least one of the one or more public safety parameters associated with the network-connectable device (see ¶ 5-7, ¶ 55, and ¶ 94);
identify a public safety resource (source) to respond to the public safety incident based on the trust score, the information included in the data feed, and the incident type (see ¶ 32, ¶ 51, ¶ 78, ¶ 87, ¶ 94, ¶ 96-97);
provide behavioral advice such as suggestions of actions to take to remain safe or avoid danger and/or directions on the safest way to exist a dangerous area; ¶ 84);
wherein the electronic processor (see Fig. 10, # 1002; ¶ 7) is configured to identify the public safety resource by
comparing the trust score to a threshold (see Fig. 4, # 412; ¶ 54-55, ¶ 81, ¶ 94-95); 
determining that the trust score is greater than the threshold (see ¶ 55 and ¶ 95).
in response to determining that the trust score is greater than the threshold, identifying a first group of public safety officers to respond to the public safety incident (see Fig. 5, # 508-510;  ¶ 31-33, ¶ 37, ¶ 62-63, ¶ 79, ¶ 97, ¶ 115-116); 
determining that the trust score is less than or equal to the threshold (see ¶ 37, ¶ 70); and 
in response to determining that the trust score is less than or equal to the threshold, identifying a second group of public safety officers to respond to the public safety incident (see Fig. 5, # 508-512; ¶ 37, ¶ 70-71 and ¶ 92).
Knopp discloses generate a location-score representing the sum of the weighted value, as a number or a location safety level from each group of predefined safety levels, and a weight is an indication of the level of impact an incident within the  category (see ¶ 63).
Knopp does not explicitly disclose the following limitations; however, Pfeffer in analogous art of incident response system discloses
a first amount of public safety officers in the first group is greater than a second amount of public safety officers in the second group (see ¶ 6-8: identifies a number of responders for responding to the incident, ¶ 38, ¶ 77, ¶ 84, ¶ 87-88, ¶ 102 and claim 26), and 
: ranking the responders into one or more responder queues based on an incident effectiveness of the identified responder with respect to a particular incident; responder who has never responded to an incident, who has performed poorly during previous incidents may ranked lower than responder who has responded to numerous incidents, who performed well during previous incidents; ¶ 57, ¶ 88 and ¶ 111).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Pfeffer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource dispatch, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Knopp discloses a report or raw data received by the safety analysis engine may include descriptions (natural language) of one or more events. The description of the events may include “indications” as opposed to explicit recitations of the events. Therefore, a rule-based analysis and/or a machine-learning analysis may be implemented by the incident determination logic to parse the data included in a report (e.g., text, audio, one or more image, etc.) (See ¶ 59).
Knopp and Pfeffer do not explicitly disclose the following limitations; however, Cullen in an analogous art of task management discloses
wherein the electronic processor is configured to determine the incident type using one or more of a natural language processing engine, a text recognition technique, and an image or video recognition technique (see ¶ 49: the content identification method may employ image recognition and processing techniques (e.g., the text of a loan document may be evaluated utilizing textual and contextual recognition processes to determine the property associated with the loan application);
the content identification method may employ image recognition and processing techniques (e.g., the text of a loan document may be evaluated utilizing textual and contextual recognition processes to determine the property associated with the loan application).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Pfeffer to substitute the machine-learning analysis in Knopp with the image recognition technique as taught by Cullen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more standard technique, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 3 and 13, Knopp discloses the device/method, wherein the electronic processor is configured to: 
assign the public safety resource to respond to the public safety incident (see ¶ 7, ¶ 55, ¶ 94); and
transmit, via the network interface, a notification to a second network-connectable device associated with the public safety resource, wherein the notification indicates that the public safety resource has been assigned to respond to the public safety incident (see Fig. 2, # 218; ¶ 37, ¶ 55, ¶ 71).  

Regarding claims 4 and 14, Knopp discloses the device/method, wherein the network interface is configured to receive a plurality of data feeds from a plurality of network-connectable devices; 
wherein the electronic processor (see Fig. 10, # 1002) is configured to 

determine one or more public safety parameters associated with each network- connectable device (see ¶ 4-5, ¶ 11, ¶ 33-34, ¶ 49, ¶ 51, ¶ 56), 
determine a second trust score for a later-received data feed as a function of the one or more public safety parameters associated with each network-connectable device (see ¶ 5-7, ¶ 55, ¶ 94), and 
identify the public safety resource to respond to the public safety incident based on the second trust score (see (see ¶ 32, ¶ 51, ¶ 78, ¶ 87, ¶ 94, ¶ 96-97).

Regarding claims 5 and 15, Knopp discloses the device/method, wherein the plurality of data feeds are received from different public safety service platforms including at least two of the group consisting of an emergency communication channel, a non-emergency communication channel, and a tip line communication channel (see ¶ 32, ¶ 37, ¶ 51, ¶ 55, ¶ 57).  

Regarding claims 6 and 16, Knopp discloses the device/method, wherein the data feed includes at least one of the group consisting of a video feed, an audio feed, an image feed, a text feed, and a sensor input data feed (see ¶ 37, ¶ 44, ¶ 51, ¶ 59, ¶ 92). 

Regarding claims 7 and 17, Knopp discloses the device/method, wherein the one or more public safety parameters include at least one of an accuracy of previous data feeds received from the network- connectable device, role information of a user associated with the network-connectable device, and a type of data feed (see ¶ 44, ¶ 51, ¶ 56, ¶ 118). 

Regarding claims 8 and 18, Knopp discloses the device/method, wherein the one or more public safety parameters include at least one of a location of the network-connectable device with respect to a location of the public safety incident, a criminal record of a user associated with the network-connectable device, and an amount of additional data feeds received that include information related to the public safety incident (see ¶ 9, ¶ 11, ¶ 31, ¶ 33, ¶ 74, ¶ 107).  

Regarding claims 9 and 19, Knopp discloses the device/method, wherein the electronic processor is further configured to identify the public safety resource to respond to the public safety incident as a function of an availability of a plurality of public safety resources (see ¶ 40, ¶ 46, ¶ 53 ¶ 85).  

Regarding claims 10 and 20, Knopp discloses the device/method, wherein the electronic processor is further configured to: 
provide, via an output device (see ¶ 5), the data feed to an operator of the electronic computing device (see ¶ 32, ¶ 50-51); 
receive an input from the operator via an input device, the input indicating a reliability rating of the data feed (see ¶ 5, ¶ 50, ¶49, ¶ 52 and ¶ 54), and 
use the reliability rating as one of the one or more public safety parameters to determine a second trust score of a later-received data feed that is at least one of the group consisting of related to the public safety incident and received from the network-connectable device (see ¶ 49, ¶ 55, ¶ 93).  

Regarding claim 11, Knopp discloses a method for recommending public safety resource allocation, the method comprising: 
receiving, via a network interface of an electronic computing device (see Fig. 1, # 121, ¶ 52), a data feed from a network-connectable device, the data feed including information related to a public safety incident (see Abstract; Fig. 2, # 202; ¶ 5, ¶ 7, ¶ 11-12, ¶ 18, ¶ 32-33 and ¶ 51); 
determining, with an electronic processor of the electronic computing device, an incident type of the public safety incident based on the information included in the data feed (see ¶ 32-33, ¶ 56, ¶ 59, ¶ 62, and ¶ 73), 
determining, with the electronic processor, one or more public safety parameters associated with the network-connectable device (see ¶ 4-5, ¶ 11, ¶ 33-34, ¶ 49, ¶ 51, ¶ 56), 
determining, with the electronic processor, a trust score for the data feed as a function of at least one of the one or more public safety parameters associated with the network-connectable device (see ¶ 5-7, ¶ 55, ¶ 94);

providing, via an output device of the electronic computing device (see ¶ 110), a recommendation that the public safety resource respond to the public safety incident (see ¶ 31, ¶ 37: provide behavioral advice such as suggestions of actions to take to remain safe or avoid danger and/or directions on the safest way to exist a dangerous area; ¶ 84);
wherein identifying the public safety resource further includes
comparing the trust score to a threshold (see Fig. 4, # 412; ¶ 54-55, ¶ 81, ¶ 94-95); 
determining that the trust score is greater than the threshold (see ¶ 55 and ¶ 95).
in response to determining that the trust score is greater than the threshold, identifying a first group of public safety officers to respond to the public safety incident (see Fig. 5, # 508-510;  ¶ 31-33, ¶ 37, ¶ 62-63, ¶ 79, ¶ 97, ¶ 115-116); 
determining that the trust score is less than or equal to the threshold (see ¶ 37, ¶ 70); and 
in response to determining that the trust score is less than or equal to the threshold, identifying a second group of public safety officers to respond to the public safety incident (see Fig. 5, # 508-512; ¶ 37, ¶ 70-71 and ¶ 92).

Knopp discloses generate a location-score representing the sum of the weighted value, as a number or a location safety level from each group of predefined safety levels, and a weight is an indication of the level of impact an incident within the  category (see ¶ 63).
Knopp does not explicitly disclose the following limitations; however, Pfeffer in analogous art of incident response system discloses
a first amount of public safety officers in the first group is greater than a second amount of public safety officers in the second group (see ¶ 6-8: identifies a number of responders for responding to the incident, ¶ 38, ¶ 77, ¶ 84, ¶ 87-88, ¶ 102 and claim 26), and 
ranking the responders into one or more responder queues based on an incident effectiveness of the identified responder with respect to a particular incident; responder who has never responded to an incident, who has performed poorly during previous incidents may ranked lower than responder who has responded to numerous incidents, who performed well during previous incidents; ¶ 57, ¶ 88 and ¶ 111).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Pfeffer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of resource dispatch, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Knopp discloses a report or raw data received by the safety analysis engine may include descriptions (natural language) of one or more events. The description of the events may include “indications” as opposed to explicit recitations of the events. Therefore, a rule-based analysis and/or a machine-learning analysis may be implemented by the incident determination logic to parse the data included in a report (e.g., text, audio, one or more image, etc.) (See ¶ 59).
Knopp and Pfeffer do not explicitly disclose the following limitations; however, Cullen in an analogous art of task management discloses
wherein the electronic processor is configured to determine the incident type using one or more of a natural language processing engine, a text recognition technique, and an image or video recognition technique (see ¶ 49: the content identification method may employ image recognition and processing techniques (e.g., the text of a loan document may be evaluated utilizing textual and contextual recognition processes to determine the property associated with the loan application);
the content identification method may employ image recognition and processing techniques (e.g., the text of a loan document may be evaluated utilizing textual and contextual recognition processes to determine the property associated with the loan application).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Pfeffer to substitute the machine-learning analysis in Knopp with the image recognition technique as taught by Cullen in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more standard technique, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piett et al., (US 2012/0256745) discloses a method for evaluating and analyzing information related to a public safety incident received from one or more data channels, and identifying and providing one or more resources to the determined incident.
Cromp et al., (US 2006/0211404) discloses a portable electronic command board includes a computer for inputting incident data, a database for storing incident data locally within the computer and a wireless interface connected to the computer to provide collaborative works related to an incident.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The Examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624